Citation Nr: 1001353	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1965 
to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded by the Board in February 2009.  Specifically, the 
Board instructed the AOJ to obtain the deck logs of the USS 
HOEL for the period August 28, 1966, to November 25, 1966.  

Following the Board's remand, the AOJ requested records at 
issue from the Modern Military Branch of the National 
Archives and Records Administration (NARA).  In a May 2009 
response, NARA indicated that it is not staffed to respond to 
the increased level of demand for requested information, and 
referred the AOJ to the Joint Services Records Research 
Center (JSRRC).  NARA further indicated that deck logs would 
not provide information placing individuals aboard the ship, 
but would instead provide information about ship movements 
and operations.

The AOJ then requested morning reports for the period in 
question from the JSRRC, which responded in July 2009 that 
such records were not created for the Navy, and recommended 
the AOJ request the information from the Naval Historical 
Center.

Finally, the AOJ received a general ships history for the 
period in question from the Naval History and Heritage 
Command (NHHC).  According to the NHHC, the USS HOEL departed 
San Diego, California, on July 28, 1966, and conducted search 
and rescue operations off the coast of the Republic of 
Vietnam (RVN) near Da Nang during the month of September 
1966, and conducted naval gunfire support operations in the 
coastal waters of the RVN in December 1966 and returned to 
San Diego on February 3, 1967.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain 
such records only if VA concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  Id.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  In 
the instant case, the May 2009 NARA response did not indicate 
the deck logs in question are unavailable or do not exist.  
Therefore, VA must continue to attempt to obtain these 
records.

As a final note, the Board observes both NARA and NHHC noted 
that the deck logs would not verify an individual's presence 
on a ship, but rather ship movements and operations.  
However, the Board points out that the Veteran's presence on 
the USS HOEL is verified by the evidence of record, and 
therefore this fact is conceded.  Rather, the crucial 
information sought by the Board is whether the USS HOEL 
operated within the inland waterways of the RVN and/or docked 
in Da Nang.  This information would likely be found in the 
deck logs for the period in question.


Accordingly, the case is REMANDED for the following action:

1.	Request from the National Archives and 
Records Administration (NARA) copies of 
the deck logs of the USS HOEL for the 
period August 28, 1966, to February 3, 
1967.  Efforts should be made to 
determine whether service on the USS 
HOEL during the above time period 
included service on inland waterways of 
the Republic of Vietnam.  Efforts to 
obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non- existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


